MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 120 
Docket:	   And-15-120	
Argued:	   April	5,	2016	
Decided:	  July	28,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        STATE	OF	MAINE	
                                               	
                                              v.	
                                               	
                                        CRYSTAL	PALMER	
	
	
HUMPHREY,	J.	

        [¶1]	 	 Crystal	 Palmer	 appeals	 from	 a	 judgment	 of	 conviction	 for	

endangering	 the	 welfare	 of	 a	 child	 (Class	 D),	 17-A	 M.R.S.	 §	 554(1)(C),	

(3)	(2014),1	entered	in	the	District	Court	(Lewiston,	Ende,	J.)	following	a	final	

hearing	 on	 her	 deferred	 disposition.	 	 Palmer	 contends	 that	 the	 court	 erred	

when	 it	 found	 that	 her	 deferment	 was	 “unsuccessful”	 and	 imposed	 a	

sentencing	 alternative.	 	 We	 agree,	 vacate	 the	 judgment,	 and	 remand	 to	 the	

trial	court	for	further	proceedings.	

                                         I.		BACKGROUND	

        [¶2]	 	 On	 June	 24,	 2014,	 Palmer	 was	 charged	 with	 one	 count	 of	

endangering	the	welfare	of	a	child,	17-A	M.R.S.	§	554(1)(C),	and	one	count	of	

    1
     Title 17-A M.R.S. § 544(1)(C) has since been amended, and 17-A M.R.S. § 554(3) has since been
repealed. P.L. 2015, ch. 358, § 3 (effective Oct. 15, 2015) (codified at 17-A M.R.S. § 554(1)(C) (2015)).
2

violating	a	condition	of	release	(Class	E),	15	M.R.S.	§	1092(1)(A)	(2015).		On	

August	12,	2014,	pursuant	to	17-A	M.R.S.	§	1348	(2015),	Palmer	consented	to	

a	deferred	disposition	in	the	District	Court	(Schneider,	J.)	and	pleaded	guilty	to	

the	charge	of	endangering	the	welfare	of	a	child.		The	charge	of	violation	of	a	

condition	of	release	was	dismissed.	

          [¶3]	 	 The	 six-month	 deferment	 agreement	 and	 order	 comprised	 three	

pages	 of	 fill-in-the-blank	 forms.	 	 Relevant	 to	 this	 appeal,	 the	 provisions	 on	

page	one	of	the	agreement	required	Palmer	to	“meet	with	the	requirements	of	

deferred	 disposition”	 and	 comply	 with	 the	 conditions	 of	 an	 attached	 bail	

order.2		The	provisions	on	page	two,	captioned	“Special	Conditions	of	Deferred	

Disposition,”	required	her	to	

     undergo	 a	 psychological	 evaluation	 and	 complete	 counseling	
     focus	 on	 parentin[g]	 as	 indicated.	 	 Provide	 proof	 of	 same	 to	 the	
     D.A.’s	Office	through	attorney.	–	Reports	on	Oct	1,	Dec	1,	2014	&	
     Feb	1,	2015.	
     	
Palmer	was	also	instructed	to	“[s]ee	attached	conditions	–	pg	3.”		As	described	

on	 page	 three	 of	 the	 agreement,	 also	 captioned	 “Special	 Conditions	 of	

Deferred	 Disposition,”	 Palmer	 was	 required	 to	 “attend	 and	 complete	

counseling	 for	 []	 parenting	 issues,	 to	 satisfaction	 of	 probation	 officers”	 and	

“submit	 written	 proof	 to	 [her]	 attorney	 that	 [she	 had]	 completed	 the	
    2
        The bail order required her to “comply w/all conditions of Deferred Disposition.”
                                                                                                 3

above-referenced	 programs	 by	 the	 following	 dates:	 Complete	 Kids	 First	

Program,	1234	Parenting	&	any	programs	recommended	by	counselor.”		The	

agreement	 also	 provided	 that,	 at	 the	 conclusion	 of	 the	 deferment,	 “[i]f	 there	

are	no	violations	of	bail	or	the	deferred	disposition	agreement,”	Palmer	would	

be	“permitted	to	withdraw	her	plea”	to	the	endangering	charge,	and	the	case	

would	be	dismissed.	

       [¶4]	 	 During	 the	 hearing	 at	 which	 Palmer	 entered	 into	 the	 deferment	

agreement,	the	court	explained	to	her	that	she	must	“meet	the	requirements	

of	 the	 deferred	 disposition,	 which	 include	 .	 .	 .	 undergo[ing]	 a	 psychological	

evaluation;	 complet[ing]	 counseling	 with	 a	 focus	 on	 parenting,	 as	 indicated;3	

provid[ing]	proof	of	the	same	to	the	DA’s	office	through	your	attorney.		Your	

reports	are	due	October	1st,	December	1st	and	February	1st	2015.”	

       [¶5]	 	 On	 February	 10,	 2015,	 at	 the	 conclusion	 of	 the	 period	 of	

deferment,	the	court	(Ende,	J.)	held	a	hearing	on	the	final	disposition,	see	17-A	

M.R.S.	 §	1348-B(1)	 (2015).4	 	 At	 that	 hearing,	 Palmer	 bore	 the	 burden	 of	

proving	that	she	complied	with	the	terms	of	the	deferment.		Id.		No	testimony	

   3
      The text of the agreement required Palmer to “undergo a psychological evaluation and complete
counseling focus on parentin[g] as indicated.” (Emphasis added.) The court’s recitation of these
requirements to Palmer did not include the conjunction between the psychological evaluation and
counseling requirements.
   4
     The State did not move to terminate the deferment during the deferment period. See 17-A M.R.S.
§ 1348-B(2) (2015).
4

was	taken	and	no	exhibits	were	admitted.5		However,	the	court	was	presented	

with	the	following	statements	and	arguments	of	counsel.6		Palmer	presented	a	

twenty-one-page	 psychological	 evaluation	 report,	 conducted	 pursuant	 to	

15	M.R.S.	 §	 101-D	 (2015)	 for	 a	 different	 matter,	 and	 acknowledged	 that	 she	

was	 late	 in	 submitting	 the	 report	 to	 the	 court.	 	 Through	 her	 attorney	 she	

informed	the	court	that	her	new	mental	health	counselor	had	conducted	three	

evaluation	 sessions	 while	 preparing	 a	 treatment	 plan	 for	 her.	 	 The	 State	

argued	 that	 Palmer	 had	 failed	 to	 meet	 the	 conditions	 of	 her	 deferment,	

emphasizing	 that	 she	 had	 not	 undergone	 a	 psychological	 evaluation	 that	

“focused	 on	 parenting”	 and	 mentioning	 only	 briefly	 that	 she	 had	 neither	

completed	 counseling	 nor	 submitted	 corresponding	 reports.	 	 Palmer	 argued	

that	she	was	in	“substantial	compliance”7	with	the	conditions	of	the	deferment	



    5
      Title 17-A M.R.S. § 1348-B(4) (2015) provides that at the hearing on the final disposition, the
defendant “must be afforded the opportunity to confront and cross-examine witnesses against the person,
to present evidence on that person’s own behalf and to be represented by counsel.”
    6
      The State argues for the first time on appeal that Palmer presented “no sworn testimonial evidence,
documentary evidence, or any exhibits which are part of the record” and that Palmer therefore failed to
prove that she complied with the terms of the deferment; however, the State did not raise this issue during
the presentation to the trial court, and the relevant facts are not in dispute. The narrow issue on appeal is
whether the court erred in interpreting the parties’ agreement.
    7
      Title 17-A M.R.S. § 1348-B (2015) does not include a “substantial compliance” standard. However,
we interpret Palmer’s argument to address, instead, the excusability of any failure by her to comply with
the terms of the agreement. See 17-A M.R.S. § 1348-B(1) (providing that the court must determine
whether the defendant has “inexcusably failed to comply with the court-imposed deferment
requirements”).
                                                                                                      5

because	 she	 had	 completed	 most	 of	 the	 parenting	 training,	 had	 undergone	 a	

psychological	evaluation,	and	had	begun	counseling	with	a	parenting	focus.		

       [¶6]	 	 In	 reply	 to	 these	 arguments,	 the	 court	 said,	 “Okay.	 	 She	 hasn’t	

completed	 yet	 the	 evaluation,	 is	 what	 it	 sounds	 like.”	 	 The	 court	 discussed	 a	

sentencing	 alternative	 with	 the	 parties	 that	 included	 a	 partially	 suspended	

sentence	 and	 probation	 with	 the	 same	 conditions	 as	 those	 contained	 in	 the	

deferred	disposition	agreement.		See	17-A	M.R.S.	§	1348-B(1).		The	State	then	

asked	the	court	to	clarify	the	conditions	of	probation,	stating,	“just	so	there	is	

no	misunderstanding,	the	Defendant	is	required	to	have	an	evaluation	that	is	

focused	on	the	issue	of	parenting[,]	and	she	is	required	to	follow	up	with	any	

counseling	 or	 treatment	 as	 may	 be	 directed	 to	 the	 satisfaction	 of	 her	

probation	 officer.”	 	 (Emphasis	 added.)	 	 The	 court	 responded,	 “Right,	 and	 let	

me	further	say	if	for	some	reason	there’s	no	such	evaluation,	which	I	doubt,	I	

think	you	can	get	that,	an	evaluation	focusing	on	parenting	issues,	but	if	you	

go	and	ask	and	they	tell	you	it	doesn’t	exist,	then	tell	your	probation	officer.”		

The	court	stated	that	the	deferred	disposition	was	“unsuccessful,”8	entered	a	


   8
      The meaning of the court’s statement that the deferred disposition was “unsuccessful” is unclear.
Without more, it could mean that Palmer simply failed to comply with a requirement of her disposition or
that she “inexcusably” failed to comply. The difference is significant. Because the court went on to
impose a sentencing alternative “that was not consented to in writing at the time sentencing was
deferred,” see 17-A M.R.S. § 1348-B(1), we assume that the court found that Palmer’s failure to comply
was inexcusable.
6

judgment	 of	 conviction,	 and	 imposed	 a	 sentence	 of	 sixty	 days	 in	 jail,	 with	 all	

but	 five	 days	 suspended,	 and	 six	 months	 of	 probation	 with	 the	 same	

conditions	as	those	contained	in	the	deferred	disposition	agreement.		See	17-A	

M.R.S.	§	1348-B(1).	

       [¶7]		Palmer	timely	sought	a	certificate	of	probable	cause	to	appeal	this	

decision.		See	17-A	M.R.S.	§	1348-C	(2015);	M.R.	App.	P.	19(a).		In	June	2015,	

we	granted	her	request	and	allowed	this	appeal.	

                                    II.		DISCUSSION	

       [¶8]	 	 Palmer	 argues	 that	 the	 court	 erred	 when	 it	 found	 that	 she	

inexcusably	 failed	 to	 comply	 with	 a	 term	 of	 her	 agreement	 based	 on	 the	

State’s	 argument	 that	 she	 did	 not	 complete	 a	 psychological	 evaluation	 that	

“focused	 on	 parenting.”	 	 She	 contends	 that	 a	 psychological	 evaluation	 with	 a	

parenting	 focus	 was	 not	 a	 condition	 of	 her	 deferment	 agreement	 or,	 in	 the	

alternative,	that	this	provision	was	fatally	ambiguous.	

A.	    Standard	of	Review	

	      [¶9]		We	have	not	had	the	occasion	to	declare	a	standard	of	review	on	a	

challenge	to	a	finding	that	a	defendant	has	failed	to	comply	with	a	condition	of	

a	 deferred	 disposition	 agreement	 or	 that	 the	 failure	 to	 comply	 was	

inexcusable,	and	we	take	the	opportunity	to	do	so	now.	
                                                                                           7

         [¶10]	 	 Title	 17-A	 M.R.S.	 §	 1348-B(1)	 requires	 a	 final	 hearing	 at	 the	

conclusion	 of	 the	 period	 of	 a	 deferred	 disposition	 and	 provides,	 in	 relevant	

part,	

         If	the	person	demonstrates	by	a	preponderance	of	the	evidence	that	
         the	 person	 has	 complied	 with	 the	 court-imposed	 deferment	
         requirements,	 the	 court	 shall	 impose	 a	 sentencing	 alternative	
         authorized	 for	 the	 crime	 to	 which	 the	 person	 pled	 guilty	 and	
         consented	 to	 in	 writing	 at	 the	 time	 sentencing	 was	 deferred	 .	 .	 .	
         unless	 the	 attorney	 for	 the	 State,	 prior	 to	 sentence	 imposition,	
         moves	 the	 court	 to	 allow	 the	 person	 to	 withdraw	 the	 plea	 of	
         guilty.		Following	the	granting	of	the	State’s	motion,	the	attorney	
         for	 the	 State	 shall	 dismiss	 the	 pending	 charging	 instrument	 with	
         prejudice.		If	the	court	finds	that	the	person	has	inexcusably	failed	
         to	 comply	 with	 the	 court-imposed	 deferment	 requirements,	 the	
         court	 shall	 impose	 a	 sentencing	 alternative	 authorized	 for	 the	
         crime	to	which	the	person	pled	guilty.	
	
(Emphasis	added.)			

         [¶11]		The	same	“inexcusabl[e]	fail[ure]	to	comply”	language	is	found	in	

our	probation	revocation	statute.		See	17-A	M.R.S.	§	1206(6)	(2015).		We	have	

consistently	 stated	 that	 “[i]t	 is	 a	 question	 of	 fact	 whether	 a	 condition	 of	

probation	 has	 inexcusably	 been	 violated	 by	 the	 probationer.”	 	 State	 v.	 Scott,	

637 A.2d 1159,	 1161	 (Me.	 1994).	 	 In	 the	 context	 of	 a	 motion	 to	 revoke	

probation,	the	State,	as	the	moving	party,	bears	the	burden	of	proving	that	a	

defendant	 inexcusably	 failed	 to	 comply	 with	 a	 requirement	 of	 his	 or	 her	

probation,	 and	 we	 review	 a	 court’s	 finding	 on	 this	 issue	 for	 clear	 error.	 	 See	
8

State	v.	James,	2002 ME 86,	¶	9,	797 A.2d 732;	Scott, 637 A.2d	at	1161.		Here,	

in	 contrast,	 the	 defendant	 bears	 the	 burden	 of	 persuasion	 to	 show	 that	 she	

complied	 with	 the	 court-imposed	 deferment	 requirements.	 	 See	 17-A	 M.R.S.	

§	1348-B(1).	 	 When	 the	 trier	 of	 fact	 makes	 a	 factual	 finding	 adverse	 to	 the	

party	with	the	burden	of	proof,	“we	will	overturn	the	trial	court’s	finding	.	.	.	

only	 if	 the	 record	 compels	 a	 contrary	 conclusion.	 .	 .	 .”	 	 State	 v.	 Pulsifer,	

1999 ME 24,	¶	14,	724 A.2d 1234 (citation	omitted).			

      [¶12]		Relevant	to	this	case,	the	deferred	disposition	statute	sets	forth	in	

sequence	three	important	elements	of	the	hearing	on	final	disposition:		(1)	the	

defendant	 must	 demonstrate,	 by	 a	 preponderance	 of	 the	 evidence,	 that	 she	

has	 complied	 with	 the	 court-imposed	 deferment	 requirements;	 (2)	 if	 the	

defendant	 fails	 to	 meet	 this	 burden,	 the	 court	 must	 determine	 whether	 her	

failure	to	comply	was	inexcusable;	and	(3)	if	the	failure	was	inexcusable,	the	

court	 is	 then	 required	 to	 impose	 a	 sentencing	 alternative.	 	 See	 17-A	 M.R.S.	

§	1348-B(1).	

	     [¶13]		To	determine	whether	Palmer	inexcusably	failed	to	comply	with	

the	 requirements	 of	 her	 deferment,	 the	 court’s	 scrutiny	 should	 have	 begun	

with	those	requirements.		See	17-A	M.R.S.	§	1348-B(1).		A	deferred	disposition	

agreement	 is	 a	 contract	 between	 the	 defendant	 and	 the	 State	 and	 must	 be	
                                                                                        9

interpreted	accordingly.		See	State	v.	Murray,	617 A.2d 135,	139	(Vt.	1992)	(“A	

deferred-sentence	 agreement,	 like	 all	 probation	 agreements,	 is	 a	 form	 of	

contract,	 subject	 to	 the	 normal	 rules	 for	 construction	 of	 contracts.”	 (citation	

omitted));	 cf.	 State	 v.	 Russo,	 2008 ME 31,	 ¶	 14,	 942 A.2d 694  (“Plea	

agreements	 are	 contracts	 and	 contract	 principles	 apply	 when	 interpreting	

them.	 	 Furthermore,	 because	 a	 defendant’s	 constitutional	 rights	 are	

implicated,	 agreements	 of	 this	 nature	 are	 subject	 to	 greater	 scrutiny	 than	 is	

normally	 afforded	 to	 commercial	 contracts.”	 (citation	 omitted)	 (quotation	

marks	 omitted)).	 	 We	 review	 the	 interpretation	 of	 a	 contract,	 “including	

whether	 or	 not	 its	 terms	 are	 ambiguous,”	 de	 novo	 as	 a	 question	 of	 law.		

Farrington’s	 Owners’	 Ass’n	 v.	 Conway	 Lake	 Resorts,	 Inc.,	 2005 ME 93,	 ¶	10,	

878 A.2d 504.			

B.	   Psychological	Evaluation	Requirement	

      [¶14]	 	 Because	 the	 primary	 focus	 of	 the	 arguments	 of	 the	 State	 and	

Palmer	 is	 their	 disagreement	 as	 to	 the	 meaning	 of	 the	 psychological	

evaluation	 requirement	 of	 the	 deferment	 agreement,	 we	 first	 examine	

whether	that	provision	is	ambiguous.		“A	contractual	provision	is	ambiguous	if	

it	 is	 reasonably	 possible	 to	 give	 that	 provision	 at	 least	 two	 different	

meanings.”		Reliance	Nat’l	Indem.	v.	Knowles	Indus.	Servs.,	Corp.,	2005 ME 29,	
10

¶	24,	 868 A.2d 220  (quotation	 marks	 omitted).	 	 When	 contract	 language	 is	

ambiguous,	the	agreement	should	be	construed	against	the	drafter.		Barrett	v.	

McDonald	 Invs.,	 Inc.,	 2005 ME 43,	 ¶¶	 15,	 17-18,	 870 A.2d 146;	 see	

Commonwealth	 v.	 Ruiz,	 903 N.E.2d 201,	 208	(Mass.	 2009)	 (stating,	 “[t]o	 the	

extent	 there	 is	 any	 ambiguity	 [in	 the	 terms	 and	 conditions	 of	 probation],	 .	 .	 .	

we	construe	the	lack	of	clarity	in	the	defendant’s	favor”).			

         [¶15]		The	State	argues	that	a	reasonable	person	would	have	read	this	

provision	 to	 mean	 that	 both	 the	 psychological	 evaluation	 and	 the	 counseling	

must	 have	 a	 parenting	 focus.	 	 Palmer	 argues	 that,	 as	 drafted,	 the	 parenting	

focus	 only	 applies	 to	 the	 counseling	 requirement.9	 	 A	 review	 of	 the	 entire	

agreement	 offers	 little	 clarity:	 the	 psychological	 evaluation	 requirement	

appears	 only	 once	 in	 the	 agreement	 and	 is	 in	 the	 same	 sentence	 as	 the	

counseling	requirement;	whereas,	on	a	separate	page,	the	agreement	requires	

“counseling	 for	 parenting	 issues,	 to	 satisfaction	 of	 probation	 officer”	 and	

requires	 Palmer	 to	 attend	 specific	 child-parent	 programs	 “recommended	 by	

counselor.”	




     9
      In its brief, the State also offers another interpretation of this provision as requiring Palmer to
“undergo a psychological evaluation and complete counseling as indicated by the evaluation with a focus
on parenting.” (Emphasis added.)
                                                                                           11

       [¶16]		There	are	additional	indications	of	ambiguity.		At	the	time	Palmer	

entered	into	the	deferment	agreement,	the	trial	court	offered	an	explanation	

of	this	provision	that	did	not	precisely	track	the	printed	text	of	the	agreement	

but	seemed	more	in	line	with	Palmer’s	interpretation.		Further,	at	the	time	of	

sentencing	at	the	final	hearing,	the	State	itself	asked	the	court	for	clarification	

regarding	the	meaning	of	the	identical	psychological	evaluation	condition	that	

was	to	be	part	of	Palmer’s	probation,	and	the	court	expressed	uncertainty	that	

a	psychological	evaluation	with	a	parenting	focus	even	existed.			

       [¶17]		Accordingly,	applying	a	de	novo	review	of	the	contract	language,	

we	 conclude	 that	 the	 psychological	 evaluation	 provision	 of	 the	 agreement	 is	

ambiguous	to	a	degree	that	deprived	Palmer	of	notice	as	to	what	was	required	

of	 her	 in	 order	 to	 comply	 with	 its	 terms	 or	 enable	 her	 to	 demonstrate	

compliance	 at	 the	 final	 hearing.	 	 Cf.	 Ruiz, 903 N.E.2d	 at	 206  (citing	 16C	 C.J.S.	

Constitutional	Law	§	1669	(2005)	for	the	proposition	that,	in	order	to	comport	

with	 the	 requirements	 of	 due	 process,	 a	 probation	 condition	 “must	 be	

sufficiently	precise	and	unambiguous	to	inform	the	probationer	of	the	conduct	

that	is	essential	so	that	he	or	she	may	retain	his	or	her	liberty”).	

       [¶18]	 	 Here,	 the	 court’s	 statements	 at	 the	 final	 hearing	 indicate	 that	 it	

accepted	 the	 State’s	 interpretation	 of	 the	 evaluation	 requirement	 and	 based	
12

its	 conclusion	 that	 Palmer’s	 deferment	 was	 “unsuccessful”	 on	 her	 failure	 to	

obtain	 an	 evaluation	 with	 a	 parenting	 focus.	 	 Although	 the	 court	 found	 that	

Palmer	 had	 not	 met	 her	 burden	 of	 proving	 that	 she	 complied	 with	 this	

requirement,	 because	 the	 contract	 did	 not	 contain	 that	 requirement,	 we	

conclude	that	the	record	in	this	case	compels	a	contrary	finding.		See	Pulsifer,	

1999 ME 24,	¶	14,	724 A.2d 1234.		We	further	conclude	that	the	error	was	not	

harmless	because,	instead	of	having	the	opportunity	to	argue	that	she	should	

be	 allowed	 to	 withdraw	 her	 plea	 of	 guilty	 and	 have	 the	 case	 against	 her	

dismissed,	Palmer	was	convicted	and	sentenced	to	jail	and	probation,	and	thus	

her	substantial	rights	were	affected.		See	M.R.U.	Crim.	P.	52.	

C.	   Other	Requirements	of	the	Deferment	

      [¶19]	 	 The	 State	 also	 argues	 that	 Palmer	 did	 not	 comply	 with	 other	

conditions	 of	 the	 agreement,	 including	 the	 requirements	 that	 she	 complete	

counseling	 and	 submit	 reports	 on	 specified	 dates.	 	 Palmer	 did	 not	 deny	 that	

she	 failed	 to	 meet	 these	 particular	 requirements	 but	 offered	 explanations	

regarding	them.		For	example,	the	court	had	before	it	information	that	Palmer	

had	 undergone	 two	 psychological	 evaluations,	 completed	 two	 or	 three	

parent-training	 programs,	 and	 enrolled	 with	 a	 counselor	 to	 address	 issues	

specific	 to	 parenting.	 	 As	 to	 her	 failure	 to	 submit	 reports	 or	 “complete”	
                                                                                     13

counseling,	 Palmer’s	 attorney	 argued	 that	 she	 made	 repeated	 attempts	 to	

work	 with	 her	 probation	 officer	 to	 agree	 on	 a	 “proper	 counselor	 for	 her	

programming”	and	one	that	“she	could	afford.”		As	a	result,	she	did	not	engage	

the	services	of	a	counselor	until	near	the	end	of	her	deferred	disposition	term,	

after	she	had	missed	most	of	the	deadlines	for	filing	reports.	

      [¶20]		Nothing	in	the	record	suggests	that	the	court	considered	whether	

Palmer	 did	 or	 did	 not	 demonstrate	 by	 a	 preponderance	 of	 the	 evidence	 that	

she	 complied	 with	 the	 other	 conditions	 of	 the	 agreement	 or,	 if	 she	 did	 not	

meet	that	burden,	whether	her	noncompliance	was	excusable	or	inexcusable.		

Thus,	we	must	return	this	matter	to	the	court	for	further	proceedings.		If,	on	

remand,	 the	 court	 determines	 that	 Palmer	 did	 not	 comply	 with	 any	 of	 the	

other	requirements,	it	must	then	determine	whether	her	noncompliance	was	

“inexcusable”	before	it	may	impose	a	sentence.		See	17-A	M.R.S.	§	1348-B(1).		

In	 determining	 whether	 Palmer	 inexcusably	 failed	 to	 comply	 with	 the	

requirements	 of	 the	 deferred	 disposition	 agreement,	 the	 court	 may	 consider	

evidence	supporting	the	explanations	offered	by	Palmer,	along	with	any	other	

relevant	evidence.	
14

D.	   Conclusion		

      [¶21]		Because	we	conclude	that	the	court’s	inferred	finding	that	Palmer	

inexcusably	failed	to	comply	with	the	psychological	evaluation	requirement	of	

the	deferred	disposition	was	in	error,	we	vacate	the	judgment	and	remand	to	

the	 court	 for	 further	 proceedings	 to	 determine	 whether	 Palmer	 failed	 to	

comply	 with	 any	 other	 requirements	 of	 deferment	 and,	 if	 so,	 whether	 her	

failure	to	comply	was	inexcusable.	

      The	entry	is:	

                    Judgment	 vacated.	 	 Remanded	 to	 the	 District	
                    Court	 for	 further	 proceedings	 consistent	 with	
                    this	decision.		
	
	    	     	      	    	       	
	
On	the	briefs:	
	
     Tina	Heather	Nadeau,	Esq.,	The	Law	Office	of	Tina	Heather	
     Nadeau,	PLLC,	Portland,	for	appellant	Crystal	Palmer	
     	
     Andrew	 S.	 Robinson,	 District	 Attorney,	 and	 Claire	 Gallagan	
     Andrews,	 Asst.	 Dist.	 Atty.,	 Office	 of	 the	 District	 Attorney,	
     Farmington,	for	appellee	State	of	Maine	
     	
     Rory	 A.	 McNamara,	 Esq.,	 Drake	 Law,	 LLC,	 Lebanon,	 for	
     amicus	 curiae	 Maine	 Association	 of	 Criminal	 Defense	
     Lawyers	
                                                                        15

	
	
At	oral	argument:	
	
      Tina	Heather	Nadeau,	Esq.,	for	appellant	Crystal	Palmer	
      	
      Claire	Gallagan	Andrews,	Asst.	Dist.	Atty.,	for	appellee	State	
      of	Maine	
	
	
	
Lewiston	District	Court	docket	number	CR-2014-1844	
FOR	CLERK	REFERENCE	ONLY